Gilbert, J.:
The amendment of section 12 of the act of 1848 made by the act of 1875, chapter 510, did not repeal or in any manner affect the provisions of the act of 1853, chapter 333. The latter act never formed a part of said section twelve, but is an independent enactment. Consequently the omission to re-enact the provisions contained in the aqt of 1§53, relating to reports of stock issued in payment for property purchased, did not abrogate or repeal the same. The case of Moore v. Munsert (49 N. Y., 332) does not countenance such a doctrine as that. By the act of 1875 the provisions of said section 12 in respect to the contents of the annual report were re-enacted without the change of a word. Such provisions continued in force, not from the time of the re-enactment of them, but from the passage of the original act of which they formed a part. (Ely v. Holton, 15 N. Y., 595.) The act of 1853 is an additional enactment. An amendment of one will not affect the other, unless it introduces provisions which conflict with the latter. That is not the case here. The law on this subject has not been changed in the least. The judgment was properly reversed (Whitney Arms Co. v. Barlow, 63 N. Y., 66), and the motion for a re-argument must be denied, with ten dollars costs and disbursements.
Dykman, J., concurred; Barnard, P. J., not sitting.
Motion for reargument denied.